                 Case 20-11835-JTD     Doc 108     Filed 08/04/20        Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:

GLOBAL EAGLE ENTERTAINMENT, INC., et al.,
                                                                   Chapter 11
                                                                   Case No. 20-11835-JTD
Debtor(s)
_____________________________________

                  NOTICE OF GOVERNMENT ATTORNEY APPEARANCE
                   AND GOVERNMENT ATTORNEY CERTIFICATION

         NOTICE IS GIVEN that the undersigned counsel, Scott Andron, pursuant to Local Rule
9010-1(e)(i) and the below certification, Local Form 105a, hereby enters an appearance on behalf
of   Creditor,    Broward   County,   Florida,   c/o   the    Records,     Taxes,   and   Treasury
Division, 115 S. Andrews Avenue, Suite A-100, Fort Lauderdale, FL, 33301, in the
above-referenced matter. All parties are requested to take notice of said appearance and to serve
copies of any, and all pleadings, notices, and pertinent documentation in this cause upon said
counsel.



                             Respectfully submitted this 4th day of August 2020,


                                                             Andrew J. Meyers
                                                             Broward County Attorney
                                                             Governmental Center, Suite 423
                                                             115 South Andrews Avenue
                                                             Fort Lauderdale, Florida33301
                                                             Telephone:    (954) 357-7600
                                                             Telecopier: (954) 357-7641


                                                             By    /s/ Scott Andron
                                                                   Scott Andron
                                                                   Assistant County Attorney
                                                                   Florida Bar No.112355
                                                                   sandron@broward.org
                Case 20-11835-JTD           Doc 108       Filed 08/04/20      Page 2 of 2



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In Re:                                    Chapter _____

                                                   Case No. ____-_________ (_____)



                              GOVERNMENT ATTORNEY CERTIFICATION
     Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel to represent
the United States of America (or any officer or agency thereof) or any state or local government (or any officer
or agency thereof), the undersigned counsel hereby certifies the following in order to satisfy the requirement
to appear to represent______________________________________________
in this action: I am admitted to practice law in   (court(s))


I am in good standing in all jurisdictions to which I have been admitted; and, further, I consent to be bound by
the Local Rules of the Bankruptcy Court-District of Delaware and submit to the jurisdiction of this court for
disciplinary purposes.

                                                   ____________________________________________
                                                   Agency/Organization
                                                   Name:
                                                   Address:


                                                   Phone:
                                                   Email:




                                                                                                      Local Form 105A
